Citation Nr: 0522497	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  04-09 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel





INTRODUCTION

The veteran had recognized service from March 4, 1945, to 
September 11, 1945, including recognized guerrilla service.  
He died in June 1990, and the appellant is his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  According to the certificate of death, the veteran died 
in June 1990 from septicemia and tuberculosis.  

2.  Service connection was not in effect for any disability 
during the veteran's lifetime.

3.  Tuberculosis and septicemia were not clinically evident 
in service or for many years thereafter. 

4.  The record contains no indication the veteran's death was 
proximately due to or the result of a service-connected 
disease or injury.  


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).

Under the VCAA, VA has a duty to notify a claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  VA must also generally advise a claimant to 
submit or identify any additional in support of the claim.  
Pelegrini v. Principi (Pelegrini II), 17 Vet. App. 412 
(2004).  A review of the record indicates that VA provided 
the necessary information to the appellant in June 2002 and 
October 2003 VCAA letters and the February 2004 Statement of 
the Case.  The letters provided the substantive standard to 
validate that type of claim.  Additionally, VA indicated 
which portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  In addition, the letter instructed the 
claimant to identify any additional evidence or information 
pertinent to the claim.  

Although the appellant did not receive a VCAA notice prior to 
the initial rating decision denying her claims, the Board 
finds that the lack of such a pre-decision notice is not 
prejudicial to the appellant, nor has she so argued.  The 
VCAA notice described above was provided by the RO prior to 
the transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to the appellant.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has duly requested all post-service VA and 
private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  It is noted that at the request of the appellant, 
the RO requested post-service medical records from Barksdale 
Air Force Base Hospital, dated from 1971 to 1974.  That 
facility unambiguously advised the RO that no such records 
were available.  The RO has advised the appellant of this 
fact.  

Based on the foregoing, the Board finds no indication of any 
available, pertinent, outstanding private medical evidence 
specifically identified by the appellant, nor is there any 
indication that outstanding Federal department or agency 
records exist that should be requested in connection with the 
claims adjudicated in this decision.  38 U.S.C.A. § 5103A(b), 
(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(1), (2) (2004).  

The Board also finds that a medical opinion is not necessary 
based on the facts of this case.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(4).  Given the evidence of 
record and the applicable statutory and regulatory criteria, 
a medical opinion on whether the disability which caused the 
veteran's death is linked to his active service would be 
speculative and of limited probative value.  Therefore, the 
Board finds that no further development is warranted, to 
include obtaining a medical opinion.  38 U.S.C. § 5103A(d).  

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
appellant.  Neither the appellant nor her representative has 
argued otherwise.  Thus, the Board finds that no additional 
action is necessary.  




I.  Factual Background

The first evidence of tuberculosis is in 1974 from the 
Veterans Memorial Medical Center and the Integrated 
Provincial Health Office of Tarlac.  

In June 1990, the veteran died.  The certificate of death 
indicates that the cause of his death was a septicemia and 
tuberculosis (Koch's).

The appellant indicated that she believed that service 
connection for the cause of the veteran's death was warranted 
as he had pulmonary problems in the early 1950s.  


II.  Laws and Regulations

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse for death resulting from a 
service-connected disability.  38 U.S.C.A. § 1310 (West 
2002).  Before an award of dependency and indemnity 
compensation may be made, therefore, service connection for 
the cause of the veteran's death must be established.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38  
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including tuberculosis, become 
manifest to a degree of 10 percent within three years from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2003).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b)(West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail).

III.  Analysis

Applying the facts in this case to the criteria set forth 
above, the Board finds that service connection for the cause 
of the veteran's death is not warranted.  

As noted, to establish service connection for the cause of 
the veteran's death, the evidence must show that a service-
connected disability either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In this case, the cause of the 
veteran's June 1990 death was septicemia and tuberculosis.

Initially, the Board observes that service connection was not 
in effect for any disability during the veteran's lifetime.  
In addition, the record shows that tuberculosis and 
septicemia were not clinically evident during the veteran's 
active service, nor is there any indication that tuberculosis 
was manifest to a compensable degree within the first three 
post-service years.  In fact, the Board again notes that the 
record is devoid of any post-service medical evidence of 
tuberculosis until 1974.  

With respect to the appellant's claim that the veteran had 
pulmonary problems in the early 1950s, even if there was 
corroborating evidence, this is outside the three-year 
presumptive period.

The Board further notes that none of the probative evidence 
of record contains any indication whatsoever that the 
veteran's fatal septicemia and tuberculosis were related to 
his active service or any incident occurring therein.  In 
that regard, the Board notes that it has considered the 
appellant's lay statements to the effect that service 
connection for the cause of the veteran's death is warranted, 
as he was sick with tuberculosis at the time of his discharge 
from service; however, as the record does not establish that 
the appellant possesses a recognized degree of medical 
knowledge, her statements cannot serve as a medical diagnoses 
and/or an opinion regarding causation.  Espiritu v. 
Derwinski, 2 Vet. App.  492, 494 (1992). 

In summary, the record shows that the veteran's fatal 
septicemia and tuberculosis were not present during service 
or for many years thereafter, and the record contains no 
indication of a causal relationship between these diseases 
and the veteran's active service or any incident  therein.  
For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for the cause of the veteran's death.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


